DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims 1-20 filed 10/27/2021 are allowed for the reasons set forth below. 

Re Claim 1: 
Ying US-PGPUB No. 2014/0198127 (hereinafter Ying) teaches a computer program product, the computer program product being tangibly embodied in a non-transitory computer-readable storage medium and comprising instructions that, when executed by at least one computing device, are configured to cause the at least one computing device to (Ying Paragraph 0066 “a software module is implemented with a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described”):
receive a digital image and an input text (Ying teaches at FIG. 4 Step 405 obtaining image and FIG. 4 Step 420 selecting text for presentation with image); 
generate a heatmap for the digital image 
Ying teaches at FIGS. 5b-5c and Paragraph 0060 that the text regions 520a, 520b, 520c and 520d and 520e and 520f are identified as (candidate) regions capable of presenting text. Ying teaches at a Paragraph 0055 that the digital magazine server 140 identifies portions of the selected text for presentation in a selected region of the image capable of presenting text based at least in part on the attributes associated with the selected region and at Paragraph 0056 that the digital magazine server 140 may identify portions of the selected text for presentation in a selected region of the image capable of presenting text based at least in part on a color (pixel value) associated with the selected region and a color associated with portions of the selected text…a color contrast value is determined between colors associated with various portions of the selected text and the selected region);
position a template bounding box at a plurality of locations of the digital image to produce a plurality of candidate bounding boxes Ying teaches at FIGS. 5b-5c and Paragraph 0060 that the text regions 520a, 520b, 520c and 520d and 520e and 520f are identified as (candidate) regions capable of presenting text. 
Ying teaches at Paragraph 0052 that the digital magazine server 140 identifies an image template including regions for presenting text having a similar size, shape and location to the identified regions capable of presenting text in the image. The digital magazine server 140 selects 425 regions within the image template for presenting text in which to present the selected text and selects 425 regions in the image template having a maximum degree of similarity to the identified regions. Ying teaches at FIGS. 5b-5c and Paragraph 0060 that the text regions 520a, 520b, 520c and 520d and 520e and 520f are identified as (candidate) regions capable of presenting text);
assign a score for each candidate bounding box of the plurality of candidate bounding
boxes based on the pixel values of the heatmap located within each of the plurality of candidate bounding boxes (
Ying teaches at Paragraph 0053 that the digital magazine server 140 selects 425 regions in the image template having a maximum degree of similarity (having a maximum score) to the identified regions….regions in the identified image are selected based on the selected text or based on information associated with the selected text and at Paragraph 0054 that the portion of the text identified as a heading is presented in the region (having a higher score) capable of presenting text in the image within the threshold distance of the upper boundary. 
Ying teaches at FIGS. 5b-5c and Paragraph 0060 that the text regions 520a, 520b, 520c and 520d and 520e and 520f are identified as (candidate) regions capable of presenting text. Ying teaches at a Paragraph 0055 that the digital magazine server 140 identifies portions of the selected text for presentation in a selected region of the image capable of presenting text based at least in part on the attributes associated with the selected region and at Paragraph 0056 that the digital magazine server 140 may identify portions of the selected text for presentation in a selected region of the image capable of presenting text based at least in part on a color (pixel value) associated with the selected region and a color associated with portions of the selected text…a color contrast value is determined between colors associated with various portions of the selected text and the selected region); 
select a bounding box for the input text from the plurality of candidate bounding boxes based the score (Ying implicitly teaches the claim limitation of “assigning a score”. 
Ying teaches at Paragraph 0053 that the digital magazine server 140 selects 425 regions in the image template having a maximum degree of similarity (having a maximum score) to the identified regions….regions in the identified image are selected based on the selected text or based on information associated with the selected text and at Paragraph 0054 that the portion of the text identified as a heading is presented in the region (having a higher score) capable of presenting text in the image within the threshold distance of the upper boundary. 
Ying teaches at FIGS. 5b-5c and Paragraph 0060 that the text regions 520a, 520b, 520c and 520d and 520e and 520f are identified as (candidate) regions capable of presenting text. Ying teaches at a Paragraph 0055 that the digital magazine server 140 identifies portions of the selected text for presentation in a selected region of the image capable of presenting text based at least in part on the attributes associated with the selected region and at Paragraph 0056 that the digital magazine server 140 may identify portions of the selected text for presentation in a selected region of the image capable of presenting text based at least in part on a color (pixel value) associated with the selected region and a color associated with portions of the selected text…a color contrast value is determined between colors associated with various portions of the selected text and the selected region); and
superimpose the input text onto the digital image by placing the input text within the bounding box (Ying teaches at Paragraph 0057 that the digital magazine server 140 overlays the selected text over the selected regions of the image capable of presenting text and at Paragraph 0063 that the modified image which includes text overlaid on portions of the image in text regions 520a, 520c and 520d is presented to the user by the digital magazine server 140). 

Lee et al. US-PGPUB No. 2014/0026038 (hereinafter Lee) teaches at Paragraph 0053 and 0064-0065 generating a score for each of the designs in FIGS. 3A-3C and thus assigning a score for the bounding boxes in each of the FIGS. 3A-3C in order to select the highest-ranked design 112 with the bounding boxes from the candidate bounding boxes in the multiple matching designs 112. 
Widdowson et al. US-PGPUB No. 2006/0109510 (hereinafter Widdowson) teaches at Paragraph 0020 that the bounding box can be determined by object bounding box function 420 based on characteristics associated with the object to be inserted, e.g., for a text object characteristics such as font size and string length. Using the bounding box, the cost function can be computed for each possible position at which the object can be placed within the background image. Then the object placement having the lowest (or highest) score can be selected as the placement position for the object. 
O’Donovan et al. US-PGPUB No. 2017/0032554 (hereinafter O’Donovan) teaches at Paragraph 0022-0023 ranking the template digital designs based on their calculated scores and thus ranking the candidate bounding boxes within the template digital designs based on the compatibility scores calculated from a correlation between the identified textual design features in the input digital design and the identified textual design features in the template digital design. 

With respect to using the neural network (machine learning) approach for generating an image segmentation mask, Mas Montserrat et al. US-PGPUB No. 2021/0124995 (hereinafter 1-4063 in FIG. 4A-4F for logo/text placement. 
Park et al. US-PGPUB No. 2020/0242774 (hereinafter Park) explicitly teaches Paragraph 0026 and Paragraph 0038 using GAN in a neural network with the generator 410 for image segmentation task to have provided the segmentation mask. 
Lin et al. US-PGPUB No. 2016/0350930 (hereinafter Lin) teaches at Paragraph 0042-0043 the depth and semantic segmentation module 114 employing machine learning techniques such as CNN to learn a model that directly predicts semantic labels for each pixel in the image to have identified semantic labels for the sky region, ground region, plant region and building image in the image.

The prior art references do not anticipate or suggest the new claim limitation “wherein the heatmap is generated independently of the input text….position a template bounding box at a plurality of locations of the digital image to produce a plurality of candidate bounding boxes based on the heatmap using a sliding window technique, wherein the template bounding box is based on a size or a shape of the input text” in a computer program product, set forth in the newly submitted base claim 1.  The base claim 10 is allowed for the same reasons as the claim 1. The dependent claims 2-9 are dependent upon the base claim 1 and are allowed for the same reasons as the base claim 1. The dependent claims 11- 17 are dependent upon the base claim 10 and are allowed for the same reasons as the base claim 10. 
wherein the heatmap is generated independently of the input text” in a system, set forth in the newly submitted base claim 18.  The dependent claims 19 and 20 are dependent upon the base claim 18 and are allowed for the same reasons as the base claim 18. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613